Citation Nr: 1207171	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  00-20 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a joint condition, to include a knee condition, including as due to an undiagnosed illness as a result of Persian Gulf War service.

2.  Entitlement to service connection for a back condition, including as due to an undiagnosed illness as a result of Persian Gulf War service.

3.  Entitlement to service connection for a chronic gastrointestinal disorder, claimed as gastroenteritis, including as due to an undiagnosed illness as a result of Persian Gulf War service.

4.  Entitlement to service connection for night sweats, including as due to an undiagnosed illness as a result of Persian Gulf War service.

5.  Entitlement to service connection for memory loss, including as due to an undiagnosed illness as a result of Persian Gulf War service.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from August 1987 to February 1992, including a period of time in Southwest Asia from October 1990 to March 1991 with the 18th Airborne as a missile crew member.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, inter alia, denied service connection for gastroenteritis, night sweats, memory loss, joint aches, and a back condition.  

The Veteran's original claim sought service connection for, among other things, a respiratory condition.  In April 2011, the RO granted service connection for asthma, evaluated as 10 percent disabling effective January 9, 1998.  The Veteran's appeal concerning service connection for a respiratory condition is now moot because the disability has been service connected.  The Veteran has not disagreed with either the assigned disability rating or the effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that when an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.)  Therefore, the matter has been resolved and is not in appellate status.

The Veteran provided testimony before the undersigned Acting Veterans Law Judge at the VARO on Travel Board in August 2009; a transcript is of record.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.

The issue of service connection for headaches has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


REMAND

Although the Board sincerely regrets the additional delay, it finds that additional development is warranted for the Veteran's claims for service connection, in each case, including as due to an undiagnosed illness as a result of Persian Gulf War service.

When obtaining records in federal custody, VA must make as many requests as are necessary to obtain relevant records, and such efforts must continue until the records are obtained or it becomes reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  See 38 C.F.R.            § 3.159(c)(2) (2010).   The Board observes that, when records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  

In the instant case, the Veteran's service treatment records (STRs) have become separated from the Veteran's claims file since the time of the Board's October 2009 Remand.  The Veteran's claims file indicates that the AMC made only one inquiry regarding the location of the Veteran's STRs.  In a July 2011 Report of General Information, the AMC indicated that it contacted the VA Medical Center in Washington, D.C. (VAMC) regarding the location of the Veteran's STRs.  At that time, the VAMC advised the AMC that "no records were found."  It is unclear what, if any, search efforts the VAMC undertook, and the record further indicates that the AMC undertook no further efforts to associate the Veteran's STRs with his claim file.  Further, the Veteran was not informed that his STRs were missing.  The AMC's July 2011 Supplemental Statement of the Case then readjudicated the Veteran's claims for service connection without review of the Veteran's STRs, and again without making clear that the STRs were not reviewed at the time of this readjudication.

Unfortunately, the Board finds that inadequate efforts have been undertaken to attempt to locate the Veteran's STRs, and further efforts must be taken to locate the Veteran's STRs before the Board may proceed with a decision in the instant case.

Additionally, pursuant to the Board's October 2009 remand, the Veteran was afforded several VA examinations, including a March 2011 examination of his joints.  The March 2011 examiner diagnosed the Veteran with degenerative arthritis of the knees and stated that this condition "is a result of the knee problems [the Veteran] had in service," without further explanation.  The examiner's opinion was not supported by any rationale, and it is therefore inadequate for the purpose of rendering a decision in the instant case.  In order to provide the Veteran with every possible consideration, remand for a supplemental opinion is required.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must conduct additional efforts to attempt to locate the Veteran's STRs, to include requesting such information from the Veteran, again requesting records from the VAMC in Washington, D.C., and otherwise conducting search efforts until it becomes apparent that additional attempts to locate the STRs would be futile.  All information obtained should be associated with the claims file, including all negative replies.

If the RO or AMC is unable to secure the Veteran's STRs, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  See 38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

If after conducting the above search efforts it becomes reasonably certain that the Veteran's STRs cannot be located, the RO should request specific confirmation of that fact and make a formal finding of such unavailability.

2.  After completing the above action, the RO or AMC should request a supplemental opinion from the examiner who conducted the March 2011 joints examination.  If the March 2011 examiner is no longer available, request an opinion, with the option for an examination, from another examiner of appropriate expertise.

In either event, the claims file must be made available to the examiner, and the addendum opinion must state that the examiner reviewed the claims file before rendering an opinion.

The examiner must render an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's bilateral knee disability is due to or the result of the Veteran's active military service.  This opinion must be supported by a rationale that clearly discusses the evidence of record used to support the examiner's conclusion.

3.  Then, to the extent that the Veteran's STRs are obtained pursuant to the first remand directive, and after ensuring any other necessary development has been completed, readjudicate all of the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.  

To the extent that it is determined that the Veteran's STRs are unavailable pursuant to the first remand directive, readjudicate only the Veteran's claim for service connection for a joint condition, to include a knee condition.  If action remains adverse to the Veteran with respect to that issue, provide the Veteran with a supplemental statement of the case with respect to that issue and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.  




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


